207 F.2d 610
Theodore W. KELLER and Dorothy L. Keller, Co-Partners trading under the name of Howard Manufacturing Co., Petitionersv.UNITED STATES of America, Respondent.
No. 11031.
United States Court of Appeals District of Columbia Circuit.
Argued April 21, 1953.
Decided October 1, 1953.
Petition for Rehearing Denied December 1, 1953.

Petition for Review of Decision of The Tax Court of the United States.
Mr. Oscar H. Brinkman, Washington, D. C., with whom Mr. Wendell H. Cloud, Kansas City, Mo., and Mr. Charles E. Swanson, Council Bluffs, Iowa, was on the brief, for petitioners.
Mr. Harland F. Leathers, Attorney, Department of Justice, Washington, D. C., for respondent.
Mr. Edward H. Hickey, Attorney, Department of Justice, Washington, D. C., also entered an appearance for respondent.
Before EDGERTON, CLARK and PROCTOR, Circuit Judges.
PER CURIAM.


1
The petition to review the Tax Court's redetermination of petitioners' excessive profits is dismissed. Psaty & Fuhrman, Inc. v. Stimson, 87 U.S.App.D.C. 47, 182 F.2d 985, and cases cited.


2
Dismissed.


3
PROCTOR, Circuit Judge, concurred in this opinion but died before it was filed.